UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM8-K CURRENT REPORT PURSUANTTOSECTION13OR15(d) OFTHE SECURITIESEXCHANGEACTOF1934 Date of Report (Date of earliest event reported): October 6, 2016 (October 5, 2016) Univar Inc. (Exact name of registrant as specified in its charter) Delaware 001-37443 26-1251958 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S Employer Identification No.) 3075 Highland Parkway, Suite 200 Downers Grove, IL 60515 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (331)777-6000 NotApplicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (d) On October 5, 2016, the board of directors (the “Board”) of Univar Inc. (the “Registrant”) appointed Edward J. Mooney and Robert L. Wood as members of the Board. Mr. Mooney will be a Class II member of the Board and a member of the Board’s compensation committee. Mr.
